                                                                                                                                                     11/05/19 3:07PM


 Fill in this information to identify the case:

 Debtor name         Walker Machine Tool Solutions, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF ALABAMA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                                                                            Business Checking -
           3.1.     Regions Bank                                            Pay Roll                        2080                                       $233.88




           3.2.     Regions Bank                                            Busniess Money Market           6495                                         $27.44



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $261.32
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  1 of 8
                                                   Page 7 of 33
                                                                                                                                         11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                           Case number (If known)
                Name

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last        Net book value of      Valuation method used   Current value of
                                                      physical inventory      debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 19.       Raw materials
           Hundreds of Carbide
           Inserts                                    9/10/2019                       $10,000.00     Comparable sale                   $10,000.00


           Hundreds of HSS Twist
           Drills- #80 3"                             9/10/2019                         $6,000.00    Comparable sale                     $6,000.00


           Hundreds of HSS Ends
           Mills 1/8" - 3"                            9/10/2019                         $5,000.00    Comparable sale                     $5,000.00


           Various Abrasives, Wire
           Wheels, Sanding Discs,
           Buffing Wheels, Carbide
           Burrs, Grinding Wheels,
           Hand Grinders, Die
           Grinders                                   9/10/2019                         $3,000.00    Comparable sale                     $3,000.00


           Various sizes of LIfting
           & RIgging Equipment,
           Nylon Straps, Kevlar
           Staps, Chains, Cables,
           Eye Bolts, Clevis,
           Shacles                                    9/10/2019                       $10,000.00     Comparable sale                   $10,000.00


           Hundreds of Taps &
           Dies in various sizes
           10-32 to 2-1/2" Standard/
           Metric 1.5 - 36mm                          9/10/2019                         $4,000.00    Comparable sale                     $4,000.00


           USS Spare Parts for
           PMC Threaders                              9/10/20169                     $125,000.00     Comparable sale                  $125,000.00


           Spare Parts for FCR
           Heads on Thread Line                       9/10/2019                      $110,000.00     Comparable sale                  $110,000.00


           Job Boxes                                  9/10/2019                         $3,000.00    Comparable sale                     $3,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  2 of 8
                                                   Page 8 of 33
                                                                                                                                            11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                              Case number (If known)
                Name

           Carbide Face Mills, End
           Mills & Feed Mills                         9/10/2019                          $10,000.00     Comparable sale                   $10,000.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                          $286,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           11 Desks                                                                        $1,650.00    Comparable sale                     $1,650.00


           12 desk chairs                                                                    $900.00    Comparable sale                       $900.00


           2 large conference tables w/ 16 chairs                                          $2,000.00    Comparable sale                     $2,000.00


           16 large filing cabinets                                                        $4,800.00    Comparable sale                     $4,800.00


           1 industrial drawing board                                                        $600.00    Comparable sale                       $600.00


           2 large blue print files                                                        $1,000.00    Comparable sale                     $1,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  3 of 8
                                                   Page 9 of 33
                                                                                                                                         11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                           Case number (If known)
                Name

           10 steel bookcases                                                           $3,000.00    Comparable sale                     $3,000.00



 40.       Office fixtures
           ADT Alarms                                                                       $0.00                                              $0.00



 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           3 desk top computers                                                         $1,500.00    Comparable sale                     $1,500.00


           2 lap tops                                                                     $800.00    Comparable sale                       $800.00


           3 printers                                                                     $750.00    Comparable sale                       $750.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                           $17,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2007 14' Car Hauler
                     VIN 4P77142E07F019115                                              $1,000.00                                        $1,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           DoAll Vertical Band Saw 16"                                                  $3,500.00                                        $3,500.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  4 of 8
                                                  Page 10 of 33
                                                                                                                           11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                          Case number (If known)
                Name

           DoAll Vertical Band Saw 26"                                                  $4,500.00                          $4,500.00


           Hyster Ford Truck 50 xl 2                                                    $7,500.00                          $7,500.00


           Chevalier Surface Grinder FSG 1224 AD                                      $15,000.00                         $15,000.00


           Bridgeport Mill w/ DRO & Ball screws                                         $7,500.00                          $7,500.00


           MSC Bridgeport Type Mill                                                     $4,000.00                          $4,000.00


           Bridgeport Mill                                                              $4,000.00                          $4,000.00


           Leblonde Lathe 20" x 14'                                                   $15,000.00                         $15,000.00


           Monarch Lathe 20" x 6'                                                       $8,000.00                          $8,000.00


           Acer Lathe 17" x 5'                                                          $7,500.00                          $7,500.00


           Okuma Howa CNC Lathe Act3 w/ Fanuc 10T
           Controls                                                                   $15,000.00                         $15,000.00


           Enerpac 50 Ton H Press                                                       $5,000.00                          $5,000.00


           Haas VF7 VMC                                                               $55,000.00                         $55,000.00


           Haas VF5 VMC                                                               $40,000.00                         $40,000.00


           Haas VF3 VMC                                                               $20,000.00                         $20,000.00


           Marvel Vertical Band Saw                                                     $7,500.00                          $7,500.00


           Monarch VMC-40 with Fanuc18i-MB Controls                                   $30,000.00                         $30,000.00


           Hyster Fork Truck E80-XL                                                   $10,000.00                         $10,000.00


           Devlieg JMC4340 Jig Mill with CNC Rotary
           table & Fanuc Controls                                                     $25,000.00                         $25,000.00


           Mitutoyo CMM Bright                                                        $45,000.00                         $45,000.00


           API Radian Laser Tracker with Spacial
           Analyzer Software                                                          $50,000.00                         $50,000.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  5 of 8
                                                  Page 11 of 33
                                                                                                                                           11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                           Case number (If known)
                Name

           API I360 Intelli-Probe                                                     $20,000.00                                         $20,000.00


           API OT2 Laser Tracker                                                      $30,000.00                                         $30,000.00


           Mag Drills & Porta Band Saws                                                 $3,000.00     Comparable sale                      $3,000.00


           Power & Hand Scrappers                                                       $6,000.00     Comparable sale                      $6,000.00


           Wide Variety of Hand Toolds, Millwright &
           Field Service, Specialty                                                   $40,000.00      Comparable sale                    $40,000.00




 51.       Total of Part 8.                                                                                                         $479,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of       Valuation method used   Current value of
           property                                       extent of           debtor's interest       for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 1320 Adamsville
                     Industrial Pkwy
                     Birmingham, AL
                     35224                                                           $618,600.00      Tax records                       $618,600.00


           55.2.     4615 Main Street
                     Adamsville, AL
                     35005                                                           $349,500.00      Appraisal                         $349,500.00




 56.       Total of Part 9.                                                                                                           $968,100.00
           Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
           Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 9?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


           Case
            Case19-04553-DSC11
                 19-04553-11 DocDoc
                                 1 78-1    Filed 08/07/20
                                    Filed 11/05/19   Entered Entered 08/07/20
                                                               11/05/19       12:57:08
                                                                        15:11:47        Desc
                                                                                  Desc Main
                                      Exhibit
                                    Document   A  Page  6 of 8
                                                  Page 12 of 33
                                                                                                                           11/05/19 3:07PM



 Debtor         Walker Machine Tool Solutions, Inc.                                          Case number (If known)
                Name


               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy


            Case
             Case19-04553-DSC11
                  19-04553-11 DocDoc
                                  1 78-1    Filed 08/07/20
                                     Filed 11/05/19   Entered Entered 08/07/20
                                                                11/05/19       12:57:08
                                                                         15:11:47        Desc
                                                                                   Desc Main
                                       Exhibit
                                     Document   A  Page  7 of 8
                                                   Page 13 of 33
                                                                                                                                                                         11/05/19 3:07PM



 Debtor          Walker Machine Tool Solutions, Inc.                                                                 Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $261.32

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $286,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $17,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $479,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $968,100.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $782,261.32           + 91b.              $968,100.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,750,361.32




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy


            Case
             Case19-04553-DSC11
                  19-04553-11 DocDoc
                                  1 78-1    Filed 08/07/20
                                     Filed 11/05/19   Entered Entered 08/07/20
                                                                11/05/19       12:57:08
                                                                         15:11:47        Desc
                                                                                   Desc Main
                                       Exhibit
                                     Document   A  Page  8 of 8
                                                   Page 14 of 33
